POOLE, Circuit Judge,
dissenting from the limited en banc court’s refusal to stay its mandate.
This court has a general policy against issuing the mandate forthwith (General Order 4.6) and we commonly stay our mandate pending application for a writ of certiorari without requiring any demonstration of exceptional circumstances. See, e.g., Bryant v. Ford Motor Co., 886 F.2d 1526, 1528 (9th Cir.1989). The en banc court deviates from this standard practice purportedly because of In re Blodgett, — U.S. -, 112 S.Ct. 674, 116 L.Ed.2d 669 (1994), where the Supreme Court scolded the court for delay in this case. I have not forgotten that scolding; but In re Blodgett did not criticize the propriety of our conduct which did not deviate from our established procedures. I read In re Blodgett as a warning against deviating from established procedures in capital cases, not as a direction to ignore established procedures. Because I would grant Campbell’s request, as in other cases, to stay the mandate for thirty days as provided for by Fed.R.App.P. 41(b), I respectfully dissent from Part II of the en banc court’s order.